1
2
3                                                            JS-6
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   ANNE WIGHTMAN, individually and           Case No.: CV 20-10731-DMG (MRWx)
     on behalf of others similarly situated,
13
                      Plaintiff,
14                                             ORDER RE JOINT STIPULATION
     vs.                                       OF VOLUNTARY DISMISSAL [30]
15
     BEANFIELDS PBC, a Delaware
16   corporation,
17
18                    Defendants.
19
20
21
22
23
24
25
26
27
28
1         The Court, having reviewed the parties’ Joint Stipulation of Voluntary Dismissal
2    (the “Stipulation”), and good cause being shown, hereby ORDERS:
3         1. The Stipulation is APPROVED;
4         2. The claims asserted by Plaintiff Anne Wightman, in her individual capacity, are
5            dismissed with prejudice;
6         3. The claims asserted by putative class members in this action are dismissed
7            without prejudice;
8         4. Each party will bear its own attorneys’ fees and costs; and
9         5. The Order to Show Cause [Doc. # 29] is DISCHARGED. All scheduled dates
10           and deadlines are VACATED.
11        IT IS SO ORDERED.
12
13   DATED: May 24, 2021                        __________________________________
14                                              DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -1-
